           Case 2:20-cv-00401-GMN-NJK Document 28 Filed 05/26/20 Page 1 of 1




 1
 2
 3
 4
                               UNITED STATES DISTRICT COURT
 5
                                        DISTRICT OF NEVADA
 6
 7   HATTIE BLUE, et al.,
                                                         Case No.: 2:20-cv-00401-GMN-NJK
 8          Plaintiffs,
                                                                       ORDER
 9   v.
                                                                   (Docket No. 27)
10   PAMELA SMITH, et al.,
11          Defendants.
12         Pending before the Court is Plaintiffs’ motion to extend time for service. Docket No. 27.
13 Plaintiffs request an additional thirty days to complete service on Defendants Invo Holdings, LLC
14 and Progressus, Inc. Id. at 10-13.
15         For good cause shown, the Court GRANTS Plaintiff’s motion. Docket No. 27. Plaintiffs
16 must perfect service on Defendants Invo Holdings, LLC and Progressus, Inc. no later than July 18,
17 2020.
18         IT IS SO ORDERED.
19         Dated: May 26, 2020
20                                                             ______________________________
                                                               Nancy J. Koppe
21                                                             United States Magistrate Judge
22
23
24
25
26
27
28

                                                   1
